      Douglas R. Ricks, OSB 044026
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession




                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                           Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                              DEBTOR-IN-POSSESSION'S MOTION
                                                       TO DETERMINE ADEQUATE
                Debtor-in-Possession.                  ASSURANCE TO UTILITY COMPANIES

                                                   NOTICE

               If you oppose the proposed course of action or relief sought in this Application, you

      must file a written objection with the bankruptcy court no later than fourteen (14) days after

      the date listed in the certificate of service below. If you do not file an objection, the Court

      may grant the Application without further notice or hearing. Your objection must set forth the

      specific grounds for objection and your relation to the case. The objection must be received

      by the clerk of court at 1050 SW 6th Avenue #700, Portland, OR 97204, by the deadline

      specified above or it may not be considered. You must also serve the objection on Debtor,

      c/o Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington Street, Suite

      520, (503) 241-4869, within that same time. If the Court sets a hearing, you will receive a

      separate notice listing the hearing date, time, and other relevant information.


Page 1 of 5     DEBTOR-IN-POSSESSION’S MOTION TO DETERMINE ADEQUATE                  VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                ASSURANCE TO UTILITY COMPANIES                                         319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869



                            Case 19-34092-tmb11        Doc 8   Filed 11/05/19
               Debtor-in-Possession, Fizz & Bubble, LLC ("Debtor"), hereby moves this Court for an

      order determining adequate assurance to utility companies, and in support thereof states as

      follows:

               1.    On November 4, 2019 (the "Petition Date"), Debtor filed a voluntary petition for

      relief under Chapter 11 of Title 11 of the United States Code.

               2.    Debtor has continued in possession of Debtor's property and is continuing to

      operate and manage Debtor's business pursuant to §§ 1107(a) and 1108 of the Bankruptcy

      Code.

               3.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b)

      and the standing order of reference of the District Court. This matter is a core proceeding

      pursuant to 28 U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

               4.    Debtor has attached hereto its Proposed Order Determining Adequate

      Assurance to Utility Companies (“Proposed Order”) marked as Exhibit A for treatment of

      the utility companies set forth on Exhibit 1 (“Exhibit 1”) attached to Debtor’s Proposed

      Order.

               5.    In connection with the operation of Debtor's business, Debtor obtains electric,

      gas, water, and similar services (collectively the "Utility Services") from several utility

      companies (the "Utility Companies"). Exhibit 1 is a list of substantially all of the Utility

      Companies that provide Utility Services to the Debtor as of the Petition Date. The relief

      requested herein is requested with respect to all Utility Companies providing Utility Services

      to Debtor and is not limited only to those entities listed on Exhibit 1.

               6.    Pursuant to 11 U.S.C. § 366(c)(2), a Utility Company may alter, refuse, or

      discontinue utility service to a debtor if within 30 days after the Petition Date the debtor does


Page 2 of 5      DEBTOR-IN-POSSESSION’S MOTION TO DETERMINE ADEQUATE                 VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                 ASSURANCE TO UTILITY COMPANIES                                        319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869



                            Case 19-34092-tmb11       Doc 8    Filed 11/05/19
      not provide adequate assurance of payment for post-petition Utility Services in a form that is

      satisfactory to the Utility Company. Debtor seeks an order determining the appropriate form

      of adequate assurance of future performance and thereby prohibiting any Utility Company

      from altering, refusing, or discontinuing Utility Services absent further court order.

              7.    Debtor proposes to provide adequate assurance of payment in the form of a

      one-month deposit by Debtor to the Utility Companies which request such a deposit, in the

      initial amounts set forth in Exhibit 1.

              8.    The one-month deposits made upon request of each Utility Company shall be

      deemed to be adequate assurance of payment for purposes of 11 U.S.C. § 366 without

      prejudice to the Utility Companies' right to seek additional or alternative assurance of

      payment upon further request of this Court. Debtor requests that any Utility Company

      seeking additional or alternative forms of adequate assurance be prohibited from altering,

      refusing, or discontinuing Utility Services pending further order of this Court.

              9.    If Utility Companies are permitted to terminate Utility Services without notice to

      Debtor or an opportunity for hearing, Debtor's business could be severely impacted resulting

      in significant losses. The impact on Debtor's business operations, revenue and

      restructuring efforts could be devastating. Accordingly, it is important that the Utility

      Services remain uninterrupted.

              10.   In determining adequate assurance, the Court is not required to give the Utility

      Companies the equivalent of a guarantee of payment but must only determine that the utility

      is not subject to an unreasonable risk of nonpayment for post-petition services. See In re

      Caldor, Inc. - NY, 199 B.R. 1 (SDNY 1996); In re Santa Clara Circuits West, Inc., 27 BR




Page 3 of 5    DEBTOR-IN-POSSESSION’S MOTION TO DETERMINE ADEQUATE                  VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
               ASSURANCE TO UTILITY COMPANIES                                         319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869



                           Case 19-34092-tmb11        Doc 8    Filed 11/05/19
      680, 685 (Bankr. D. Utah 1982); In re George C. Frye Co., 7 BR 856, 858 (Bankr. D. Me

      1980).

               11.   The adequate assurance proposed herein consisting of a cash deposit upon

      request equal to one month of service for each identified utility will provide satisfactory

      assurance of payment. Furthermore, requiring a court order prior to the alteration, refusal, or

      discontinuance of Utility Services by any Utility Company will protect Debtor's business

      operations from being disrupted in the event a Utility Company unilaterally determines that

      the proposed adequate assurance of payment is not appropriate.

               12.   Debtor's proposed assurance of payment is in the best interest of Debtor and

      Debtor's creditors and will enable Debtor to continue to operate Debtor's business in the

      ordinary course.

               13.   Debtor has provided notice of this motion to the United States Trustee, to

      Debtor's secured creditors, to holders of the 20 largest unsecured claims, any party

      requesting special notice and, to the Utility Companies identified on Exhibit 1 attached

      hereto. No unsecured creditors' committee has yet been appointed in this case. No further

      notice is necessary.

               WHEREFORE, Debtor prays that this Court enter the Proposed Order determining

      that the payment of a deposit equal to one-month's average services upon request by a

      Utility Company in the amounts set forth in Exhibit 1 constitutes adequate assurance of

      payment in accordance with 11 USC §366 unless and until further order of this Court and

      prohibiting any Utility Company from altering, refusing, or discontinuing Utility Services




Page 4 of 5     DEBTOR-IN-POSSESSION’S MOTION TO DETERMINE ADEQUATE                 VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                ASSURANCE TO UTILITY COMPANIES                                        319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869



                             Case 19-34092-tmb11     Doc 8    Filed 11/05/19
      without further order of this Court or granting such other form of adequate assurance as the

      court may deem necessary or appropriate.

       Dated: November 4, 2019                VANDEN BOS & CHAPMAN, LLP



                                              By:/s/Douglas R. Ricks
                                                 Douglas R. Ricks, OSB 044026
                                                 Of Attorneys for Debtor-in-Possession




Page 5 of 5   DEBTOR-IN-POSSESSION’S MOTION TO DETERMINE ADEQUATE               VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
              ASSURANCE TO UTILITY COMPANIES                                      319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869



                          Case 19-34092-tmb11      Doc 8    Filed 11/05/19
                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

      In re                                          Case No. 19-34092-tmb11

      Fizz & Bubble, LLC                             PROPOSED ORDER DETERMINING
                                                     ADEQUATE ASSURANCE TO UTILITY
              Debtor-in-Possession.                  COMPANIES

              THIS MATTER having come before the Court upon Debtor-in-Possession, Fizz &

      Bubble, LLC’s (“Debtor”), Motion for Order Determining Adequate Assurance to Utility

      Companies filed by the Debtor and the matter having come before the Court for hearing and

      the Court being duly advised in the premises and finding good cause therefor;

              NOW, THEREFORE, IT IS HEREBY ORDERED for each Utility Company that

      requests a deposit, payment of a deposit equal to one-month's average services to each

      Utility Company, as set forth in Exhibit 1 attached hereto constitutes adequate assurance of

      payment in accordance with 11 USC §366 unless and until further order of this Court and all

      utility companies are hereby prohibited from altering, refusing, or discontinuing utility service

      without further order of this Court. Provided, however, that this order is without prejudice to




Page 1 of 2    PROPOSED ORDER DETERMINING ADEQUATE ASSURANCE TO                    VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
               UTILITY COMPANIES                                                     319 SW Washington Street, Suite 520
EXHIBIT 2                                                                               Portland, Oregon 97204-2690
                                                                                               (503) 241-4869

                           Case 19-34092-tmb11       Doc 8    Filed 11/05/19
      any utility company's right to seek additional or alternative assurance of payment upon

      further request of this Court.

                                                  ###

      PRESENTED BY:

       VANDEN BOS & CHAPMAN, LLP                           First Class Mail:

                                                           See Attached List. (The original Service List
                                                           is attached to the original copy filed with the
                                                           Court only. Creditors may request a copy of
       By:/s/Douglas R. Ricks                              the Service List by contacting the
          Douglas R. Ricks, OSB 044026                     undersigned.)
          Of Attorneys for Debtor-in-Possession
                                                           Electronic Mail:

       LBR 9021-1 CERTIFICATION                            The foregoing was served on all CM/ECF
                                                           participants through the Court's Case
       I certify that I have complied with the             Management/Electronic Case File system.
       requirement of LBR 9021-1(a); Order circulated
       as Proposed Order to Motion.


       By:/s/Douglas R. Ricks
          Douglas R. Ricks, OSB 044026




Page 2 of 2    PROPOSED ORDER DETERMINING ADEQUATE ASSURANCE TO                      VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
               UTILITY COMPANIES                                                        319 SW Washington Street, Suite 520
EXHIBIT 2                                                                                  Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869

                           Case 19-34092-tmb11     Doc 8    Filed 11/05/19
                                                               FIZZ BUBBLE, LLC
                                                              UTILITY COMPANIES
                                                                                                                 Total amount
   Name of Utility                                                                           Type of Service    paid during last   Deposit
      Company               Mailing Address           City, State Zip          Account #         Provided         12 months       Amount*
 PGE - Wilsonville       121 SW Salmon Street Portland, OR 97204              1716821000    Electricity         $      6,228.05 $    519.00
 PGE - 2nd Meter -       121 SW Salmon Street Portland, OR 97204              8916965045    Electricity         $     14,400.00 $ 1,200.00
 Wilsonville
 PGE Molalla             121 SW Salmon Street Portland, OR 97204              7850352723    Electricity         $     4,348.37   $   362.36


 Republic Wilsonville PO Box 78829             Phoenix, AZ 85062-8829        3-0455-0027834 Garbage 20 Cy       $    18,069.98   $ 1,505.83
                                                                                            Yard
 Republic Wilsonville PO Box 78829             Phoenix, AZ 85062-8829        3-0455-1119650 Recycle Container   $     1,848.60   $   154.05

 Molalla Sanitary        PO Box 1808           Oregon City, OR 97045-0808      71059000     Garbage             $       807.53   $    67.29
 Service
 Comcast                 PO Box 37601          Philadelphia, PA 19101-0601     962984879    Voice Edge -        $    12,529.91   $ 1,044.16
                                                                                            Phones
 Comcast                 PO Box 37601          Philadelphia, PA 19101-0601     935485970    Internet/Ethernet   $    12,280.72   $ 1,023.39
 NW Natural Gas          PO Box 6017           Portland, OR 97228              3486182-3    Gas - Wilsonville   $     2,237.15   $   186.43
                                                                                            office
 Direct Link (Molalla)   PO Box 880            Canby, OR 97013                  5985500     Internet @ the FC   $       678.37   $    56.53



 *Deposit amount equals average monthly useage over last 12 months.




EXHIBIT 1

Page 1 of 1
                                            Case 19-34092-tmb11              Doc 8     Filed 11/05/19
In re Fizz & Bubble, LLC
Bankruptcy Case No. 19-34092-tmb11


                               CERTIFICATE - TRUE COPY

DATE:             November 5, 2019

DOCUMENT:         DEBTOR-IN-POSSESSION'S MOTION TO DETERMINE ADEQUATE
                  ASSURANCE TO UTILITY COMPANIES; and PROPOSED ORDER
                  DETERMINING ADEQUATE ASSURANCE TO UTILITY COMPANIES

       I hereby certify that I prepared the foregoing copies of the foregoing named
documents and have carefully compared the same with the originals thereof and they
are correct copies therefrom and of the whole thereof.

                                CERTIFICATE OF SERVICE

I hereby certify that I served copies of the foregoing on:

See Attached List. (The original Service List is
attached to the original copy filed with the Court
only. Creditors may request a copy of the Service
List by contacting the undersigned.)

by mailing copies of the above-named documents to each of the above in a sealed
envelope addressed to the last known address. Each envelope was deposited into the
postal system at Portland, Oregon, on the above date, postage prepaid.

      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: November 5, 2019                VANDEN BOS & CHAPMAN, LLP



                                        By:/s/Douglas R. Ricks
                                           Douglas R. Ricks, OSB 044026
                                           Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                     Case 19-34092-tmb11         Doc 8   Filed 11/05/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11

20 LARGEST UNSECURED CREDITORS           OMEP                             Decathlon Alpha III, LP
                                         7650 SW Beveland St, Ste 170     c/o The Corporation Trust
Bruce Wood, LLC                          Portland, OR 97223               Company,RA
Attn: Bruce Wood                                                          780 Commercial St SE Ste 100
0932 SW Palatine Hill Rd.                Oswego Financial Services        Salem, OR 97301
Portland, OR 97219                       0932 SW Palatine Hill Road
                                         Portland, OR 97219               Decathlon Alpha III, LP
Capital Funding ASAP, LLC                                                 c/o The Corporation Trust
695 Cross Street                         Premier Press                    Company, RA
Lakewood, NJ 08701                       5000 N Basin Ave                 Corp Trust Ctr - 1209 Orange St
                                         Portland, OR 97217               Wilmington, DE 19801
Connie Smith
0932 SW Palatine Hill Rd                 Queen Funding, LLC               Diane Humke
Portland, OR 97219                       Attn: Jordan Jenson              32272 Apple Valley Rd
                                         101 Chase Ave, Suite 208         Scappoose, OR 97056
Diane Humke                              Lake Wood, NJ 08701
32272 Apple Valley Rd                                                     Erik Piper
Scappoose, OR 97056                      RPG                              4032 SE Ogden Street
                                         119 West 57th Street             Portland, OR 97202
Erik Piper                               New York, NY 10019
4032 SE Ogden Street                                                      Kenneth Humke
Portland, OR 97202                       Tricor Brands                    1432 SE 72nd Ave
                                         7931 NE Halsey St, #101          Portland, OR 97015
Ernest Packaging Solutions               Portland, OR 97213
9255 NE Alderwood Rd                                                      Queen Funding, LLC
Portland, OR 97220                       Valerie Humke                    Attn: Jordan Jenson
                                         1919 NW 87th Circle              101 Chase Ave, Suite 208
Express Services                         Vancouver, WA 98665              Lake Wood, NJ 08701
PO Box 4427
Portland, OR 97208                       SECURED CREDITORS:               Queen Funding, LLC
                                                                          c/o Joe Liberman, Esq.
Harsch Investment Property               Bruce Wood, LLC                  101 Chase Ave, Ste 208
1620 SW Taylor, Suite 300                Attn: Bruce Wood                 Lakewood, NJ 08701
Portland, OR 97205                       0932 SW Palatine Hill Rd.
                                         Portland, OR 97219               Unique Funding Solutions, LLC
IDL Worldwide                                                             Attn: Jordan Jenson
PO Box 536642                            Capital Funding ASAP LLC         2715 Coney Island Ave
Pittsburg, PA 15253                      125 Pearl St                     Brooklyn, NY 11235
                                         New York, NY 10038
IPT                                                                       Valerie Humke
PO Box 206918                            Capital Funding ASAP, LLC        1919 NW 87th Circle
Dallas, TX 75320                         695 Cross Street                 Vancouver, WA 98665
                                         Lakewood, NJ 08701
Kenneth Humke                                                             WG Fund, LLC
1432 SE 72nd Ave                         Capital Funding ASAP, LLC        Attn: Jordan Jenson
Portland, OR 97015                       c/o Isaac Greenfield, Esq.       1980 Swarthmore Ave
                                         26 Broadway, Suite 375           Lakewood, NJ 08701
LTK LLC                                  New York, NY 10004
5648 Evans Valley                                                         UTILITY COMPANIES:
Loop Road NE                             Connie Smith
Silverton, OR 97381                      0932 SW Palatine Hill Rd         PGE - Wilsonville
                                         Portland, OR 97219               121 SW Salmon Street
Now CFO                                                                   Portland, OR 97204
5251 S Green Street, Suite 350           Decathlon Alpha III, LP
Murray, UT 84123                         Attn: John Borchers              PGE - 2nd Meter - Wilsonville
                                         1441 West Ute Blvd, Suite 240    121 SW Salmon Street
                                         Park City, UT 84098              Portland, OR 97204

                             Case 19-34092-tmb11     Doc 8      Filed 11/05/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
PGE Molalla                                  Northwest Natural Gas Company
121 SW Salmon Street                         c/o Mardilyn Saathof,
Portland, OR 97204                           Registered Agent
                                             220 NW 2nd Ave.
PGE                                          Portland, OR 97209
c/o Stephen A. Redshaw,
Registered Agent                             DirectLink (Molalla)
121 SW Salmon St.                            PO Box 880
Portland, OR 97204                           Canby, OR 97013

Republic Services of Clackamas               DirectLink of Oregon
 and Washington Counties                     c/o Canby Telephone
PO Box 78829                                 Association,
Phoenix, AZ 85062-8829                       Authorized Registrant
                                             PO Box 880
Republic Services of Clackamas               Canby, OR 97013
 and Washington Counties
PO Box 78829                                 Canby Telephone Association,
Phoenix, AZ 85062-8829                         dba DirectLink of Oregon
                                             c/o Paul Hauer,
Keller Drop Box, Inc.,                       Registered Agent
dba Republic Services                        190 SE 2nd Ave.
c/o C T Corp Systems,                        Canby, OR 97013
Registered Agent
780 Commercial St SE Ste 100
Salem, OR 97301

Molalla Sanitary Service, Inc.
PO Box 1808
Oregon City, OR 97045-0808

Molalla Sanitary Service, Inc.
c/o Charles J. Huber,
Registered Agent
900 SW 5th Ave, 24th Flr
Portland, OR 97204

Comcast
PO Box 37601
Philadelphia, PA 19101-0601

Comcast
PO Box 37601
Philadelphia, PA 19101-0601

Comcast Business Communications,
LLC
c/o C T Corp Systems,
Registered Agent
780 Commercial St SE Ste 100
Salem, OR 97301

NW Natural Gas
PO Box 6017
Portland, OR 97228




                                 Case 19-34092-tmb11      Doc 8      Filed 11/05/19
